—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied the motion of defendant to suppress his statement to the police, tangible evidence seized by the police at the time of his arrest and the complainants’ identification testimony. The police had reasonable suspicion to stop and detain defendant, who matched the detailed descriptions provided by witnesses and was observed in temporal and geographical proximity to the burglaries (see, People v Private, 259 AD2d 504; People v Erazo, 256 AD2d 16, 17, Iv denied 92 NY2d 1048). The fact that the police were apprehending defendant at gunpoint when one of the complainants spontaneously identified him does not render that identification unduly suggestive (see, People v Erazo, supra, at 17; People v Miles, 203 AD2d 620, 621, Iv denied 84 NY2d 909, 85 NY2d 912). Once that complainant identified defendant, the police had probable cause to arrest defendant (see, People v Muldrow, 222 AD2d 1076, Iv denied 88 NY2d 882).
The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.— Burglary, 1st Degree.) Present — Green, J. P., Pine, Hayes and Kehoe, JJ.